1 Reported in 184 P.2d 567.
Appeal in this case involves a judgment of the superior court modifying an interlocutory order and decree of divorce. Subsequent to the time defendant filed a petition asking for a modification of the order and decree, a hearing was had and the court entered an order reducing the amount to be paid to plaintiff for her support and that of their children. *Page 970
[1] Respondent has presented to this court a motion to secure the dismissal of the appeal for the reason that no statement of facts was filed in the superior court within ninety days after the entry of the order from which this appeal was taken. The record discloses that no statement of facts was filed within the ninety-day period provided by Rule of Supreme Court 9, 18 Wn.2d 9
-a.
Respondent's motion to dismiss is granted, and the appeal is dismissed.
MALLERY, C.J., MILLARD, SCHWELLENBACH, and HILL, JJ., concur.